Citation Nr: 1127226	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-13 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

2.  Entitlement to an increased rating for migraine headaches, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for low back disability, and denied entitlement to a disability rating in excess of 10 percent for service-connected migraine headaches.  In November 2009, the Veteran filed a notice of disagreement with the new and material denial, and with the denial of an increased rating.  A statement of the case was issued in March 2010 and a substantive appeal was received in April 2010.  The Veteran testified at a Board hearing in March 2011; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A December 2009 VA treatment record pertaining to the Veteran's report of low back pain reflects her report that she had previously sought treatment with Dr. Korivi before she lost her insurance.  In March 2011, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, with regard to Dr. G. Korivi.  Such records must be requested and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2010).

At the Board hearing, the Veteran testified that she has continued to seek VA outpatient treatment at the Clarksville VA Medical Center (VAMC) and Nashville VAMC, and that osteoarthritis of the back was diagnosed in 2010.  The most recent VA outpatient treatment record is dated December 16, 2009.  Such records may prove relevant for the low back disability and migraine headache issues, and thus updated VA outpatient treatment records must be obtained for the period December 16, 2009, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the Board hearing, the Veteran testified that she worked at Matthew Walker Comprehensive Center as a dental hygienist but stopped working due to migraine headaches and panic attacks.  The Veteran testified that she took approximately five days of sick leave while working at the clinic and that she would submit the sick leave records from the clinic to support her appeal.  To date, such records have not been received, thus the Veteran should be contacted to request that she submit sick leave records from Matthew Walker Comprehensive Center and Clarksville Dental Center.  While VA has a duty to assist the Veteran in the development of her claim, the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran has testified that due to her migraine headaches she stopped working during the daytime at Matthew Walker and now works a shorter evening shift at Clarksville Center.  In light of the Veteran's testimony as to the frequency of her migraine headaches and suggestion that her migraine headaches may be productive of severe economic inadaptability, she should be afforded a new VA examination to assess the severity of her migraine headaches.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she submit sick leave records from Matthew Walker Comprehensive Center and Clarksville Dental Center.  

2.  Associate updated treatment records from the Clarksville VAMC and Nashville VAMC for the period December 16, 2009, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Request the entirety of the Veteran's treatment records from Dr. G. Korivi.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of her migraine headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The examiner should indicate the frequency of any characteristic prostrating attacks, and whether she has prolonged attacks productive of severe economic inadaptability.

The examiner should provide an opinion as to the impact the Veteran's migraine headaches have on her ability to work.  The examiner should attempt to distinguish the impairment related to her service-connected migraine headaches, and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

5.  After completion of the above, the RO should readjudicate the Veteran's claim to reopen entitlement to service connection for low back disability, and entitlement to an increased rating for migraine headaches.  If either benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


